Citation Nr: 0313637	
Decision Date: 06/23/03    Archive Date: 06/30/03	

DOCKET NO.  90-49 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an award of a total disability rating based 
upon individual unemployability due to service-connected 
disabilities for the period prior to February 22, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Chicago, 
Illinois, and Atlanta, Georgia.

This case was previously before the Board in July 1991, 
November 1992, August 1994, September 1996, and July 2002, on 
which occasions it was remanded to the RO for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran's claim for a total disability rating based 
upon individual unemployability was received on March 19, 
1990.

2.  At the time of the filing of the veteran's claim, service 
connection was in effect for the residuals of a gunshot wound 
to the left thigh, with injury to Muscle Group XV, evaluated 
as 10 percent disabling; the residuals of a gunshot wound to 
the left calf, with injury to Muscle Group XI, evaluated as 
10 percent disabling; and the residuals of fracture of the 
fifth finger of the left hand, evaluated as noncompensably 
disabling.

3.  In a rating decision of December 1996, the RO granted 
service connection for post-traumatic stress disorder, 
assigning a 100 percent schedular evaluation effective from 
February 22, 1996 pursuant to the provisions of 38 C.F.R. 
§ 4.29; a 50 percent evaluation effective from June 1, 1996; 
a 100 percent evaluation effective from September 6, 1996, 
once again pursuant to the provisions of 38 C.F.R. § 4.29; 
and a 50 percent evaluation effective from October 1, 1996.

4.  In a rating decision of August 2002, the RO granted 
service connection for, among other things, decreased 
sensation in the posterior area of the veteran's left thigh 
and calf, and assigned a 10 percent evaluation effective from 
January 12, 1990.

5.  For the period prior to February 22, 1996, the veteran's 
service-connected disabilities, which at that time consisted 
of the residuals of a gunshot wound to the left thigh, with 
injury to Muscle Group XV; the residuals of a gunshot wound 
to the left calf, with injury to Muscle Group XI; the 
residuals of fracture of the fifth finger of the left hand; 
and decreased sensation in the posterior area of the left 
thigh and calf, when taken in conjunction with his education 
and occupational experience, were insufficient to preclude 
his participation in all forms of substantially gainful 
employment.


CONCLUSION OF LAW

In the period prior to February 22, 1996, the criteria for a 
total rating based on individual unemployability due to 
service-connected disabilities were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in 
correspondence of April 2001, and in a Supplemental Statement 
of the Case in April 2002, incorporated herein, the veteran 
was informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been obtained.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA, 
and what evidence should be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.

Factual Background.

On VA general medical examination in March 1990, the veteran 
complained of severe pain in his lower back and left leg, in 
addition to hypertension, shortness of breath, and chest 
tightness.  Due to the severe pain in his back and left leg, 
he had been unable to work.  On physical examination, his 
blood pressure was 162/110 in the sitting position, and 
170/118 in the standing position.  His abdomen was obese, 
with no palpable masses.  Musculoskeletal evaluation revealed 
normal joints, with somewhat decreased strength and sensation 
in the left lower extremity and thigh, accompanied by pain on 
movement.  The back was nontender, without spasm, and tests 
of straight leg raising were negative bilaterally.  The 
pertinent diagnoses were gunshot wound to the left leg, with 
residual pain and paresthesia; low back pain; hypertension; 
obesity; tobacco abuse; and hemorrhoids.

On March 19, 1990,veteran's claim for a total disability 
rating based upon individual unemployability was received.  
At that time, he reported that he had completed high school.  
Occupational experience included service as a laborer, a 
delivery person, and a taxi driver.  At the time, his 
service-connected disabilities included the residuals of a 
gunshot wound to the left thigh, with involvement of Muscle 
Group XV, evaluated as 10 percent disabling; the residuals of 
a gunshot wound to the left calf, with involvement of Muscle 
Group XI, evaluated as 10 percent disabling; and the 
residuals of fracture of the fifth finger of the left hand, 
evaluated as noncompensably disabling.  The combined 
evaluation in effect for the veteran's various service-
connected disabilities was 20 percent.

During the course of an RO hearing in August 1990, the 
veteran offered testimony regarding the severity of his 
various service-connected disabilities.

On VA neurologic examination in August 1991, the veteran gave 
a history of a gunshot wound to the left leg in 1968 or 1969, 
with current complaints of pain in the left calf accompanied 
by numbness of the lateral aspect of the left lower 
extremity.  He denied weakness, but stated that his pain and 
numbness had been worsening over the course of the past year.  
Additionally noted were problems with low back pain following 
a motor vehicle accident in 1982.  

On physical examination, motor evaluation showed no evidence 
of drift, with strength of 5/5 in all extremities, and normal 
muscle tone.  Sensory evaluation was intact to pinprick, 
light touch, and vibration, though with some decreased 
pinprick in the left lateral leg.  Gait displayed a normal 
base, and the veteran was able to walk on his heels and toes.  
The clinical impression was status post gunshot wound to the 
left lower extremity, with no evidence of weakness, and mild 
sensory loss.  Also noted was low back pain secondary to 
chronic pain in the lower extremity, with an altered gait and 
obesity.  

Electromyographic/nerve conduction studies conducted in 
conjunction with the veteran's neurologic examination were 
consistent with bilateral lumbosacral radiculopathy, though 
with no clinical evidence of entrapment of the lateral 
femoral cutaneous nerve.

On VA orthopedic examination in August 1991, there was a full 
range of motion of the veteran's hips, knees, and ankles.  
Further examination revealed decreased sensation in the 
lateral aspect of the lower leg and foot, in conjunction with 
decreased forward flexion of the back.  Left hand strength 
was within normal limits.  Radiographic studies of the 
lumbosacral spine conducted in September 1992 were consistent 
with degenerative joint and disc disease of the lower 
lumbosacral spine.

On VA orthopedic examination in April 1993, the veteran was 
described as obese.  The musculature of his back showed no 
evidence of spasm.  Range of motion measurements showed 
forward flexion to 70 degrees, backward extension to 50 
degree, left and right lateroflexion to 30 degrees, and left 
and right rotation to 90 degrees.  There was no objective 
evidence of pain on motion, though there was a painful giving 
way of the left leg.  The pertinent diagnosis was 
degenerative spine disease at the level of the fifth lumbar 
vertebra and first sacral segment, with severe degenerative 
disease and joint spine narrowing.

On VA orthopedic examination in July 1993, there was noted 
the presence of a mild anterior tibial weakness in the 
veteran's left leg.

On VA outpatient orthopedic evaluation in December 1993, the 
veteran gave a history of diffuse joint pain and back trauma, 
resulting in chronic low back pain for many years.  The 
clinical assessment was of likely degenerative joint disease 
without nerve impingement.

A VA outpatient treatment record dated in January 1994 was 
significant for diagnoses of hypertension, irritable bowel 
syndrome, insomnia, ETOH dependence, hepatitis B, smoking, 
and obesity.

During the period from February 22nd to May 11, 1996, the 
veteran was hospitalized at a VA medical facility.  At the 
time of admission, he complained of nightmares of Vietnam, as 
well as intrusive thoughts of past trauma, a lack of 
motivation, and an inability to look forward.  He had 
completed 3 1/2 years of high school, and received a high 
school equivalency certificate from the US Armed Forces in 
Europe.  He had worked construction for 7 or 8 years, and 
worked as a truck driver for a short time.  He gave a history 
of asthma, as well as non-insulin-dependent diabetes 
mellitus, polysubstance abuse, heart disease, and 
hypertension.  He stated that he was positive for the 
hepatitis B core antigen.

On physical examination, the veteran complained of dyspnea on 
exercise, as well as occasional vertigo, syncope, and 
occasional headaches.  Also noted were problems with knee 
pain, as well as pain in the left leg and lower back when 
walking a long distance.  He complained of poor near vision, 
in addition to irritable bowel syndrome, hemorrhoids with 
occasional bleeding, and indigestion.  Also noted were 
hypertension, and occasional chest pain.  On physical 
examination, he was 71 inches tall, and weighed 320 pounds.  
His heart displayed a regular rate and rhythm, with distant 
sounds at the left lower sternal border.  His abdomen was 
obese, and bowel sounds were intact.  His heels showed thick 
cracked skin on both sides, and his extremities displayed a 
full range of motion without clubbing, cyanosis, or edema.  
Tandem gait was stable.

On mental status examination, the veteran's affect was 
constricted.  He complained of anger, anxiety, and 
depression.  His speech was congruent, though his thought 
processes included intrusive memories, flashbacks, and 
nightmares.  His sensorium was clear, and he was neither 
suicidal nor homicidal. 

In February 1996, the veteran was hospitalized at a VA 
Medical Center with post-traumatic stress disorder (PTSD) 
symptoms, including flashbacks, intrusive thoughts, 
depression, sleep disturbance, nightmares, distress, survivor 
guilt, anger, and anxiety.  He completed the 12-week PTSD 
program.  Although he completed the program, he continued to 
exhibit the same PTSD symptoms.  He was, however, able to 
stay in control while in the program.  Noted was that the 
veteran continually isolated himself either in his room or in 
the hospital environment.  According to the veteran, his 
depression continued.  He was anxious concerning his 
discharge, but felt that his anxiety had decreased a good bit 
while he was hospitalized.  He continued to experience 
nightmares related to his Vietnam experiences, as well as 
sleep disturbance.  He continued to deal with stress mostly 
by using avoidance and isolation, though he continued to work 
on being assertive.

According to the veteran's psychologist, he was able to 
cohese with his group, though at times he had a difficult 
time participating.  He was described as exhibiting extreme 
anxiety and depression compromising his ability to maintain 
consistency in a job setting.  Also noted were marked 
problems maintaining any positive meaningful interpersonal 
relationships, resulting in the veteran feeling extremely 
alienated.  Noted at the time of hospitalization was that the 
veteran had last been able to work in 1986 due to 
overwhelming psychotropic problems.  The pertinent diagnoses 
were PTSD, chronic and severe; nicotine dependence; non-
insulin dependent diabetes mellitus; hypertension; and morbid 
obesity.  The reported Global Assessment of Functioning (GAF) 
Score for both the current and past year was 45.

The veteran's claim for service connection for PTSD was 
received in March 1996.  

During a period from September 6 to September 27, 1996, the 
veteran was hospitalized at a VA medical facility for 
participation in a PTSD crisis intervention program.  It was 
noted that his ability to seek and maintain any usual 
employment, as well as his ability to function in any usual 
social setting, were severely affected by ongoing and severe 
PTSD.  The pertinent diagnoses noted at the time of discharge 
were chronic severe PTSD; and major depression secondary to 
and directly caused by PTSD.  The current GAF score was 40, 
with a past GAF score of 40.  Prior to admission, his GAF 
score was felt to be in the range of 30 to 40.

On VA psychiatric examination in October 1996, the veteran 
stated that, following his discharge from service, he had 
worked in a number of different jobs, initially as a cab 
driver.  However, he had not been able to work since 1986.  
The pertinent diagnoses were chronic and severe PTSD; major 
depression, secondary to and directly caused by chronic and 
severe PTSD; diabetes mellitus; hearing impairment; 
hypertension; exogenous obesity; and status post two separate 
combat gunshot wounds to the left leg.  The GAF score was 
reported as "about 40," indicative of severe impairment of 
social and occupational functioning.

In a rating decision of December 1996, the RO granted service 
connection for PTSD, assigning a 100 percent evaluation from 
February 22, 1996 (pursuant to 38 C.F.R. § 4.29); a 50 
percent evaluation from June 1, 1996; a 100 percent 
evaluation from September 6, 1996 (pursuant to 38 C.F.R. 
§ 4.29); and a 50 percent evaluation from October 1, 1996.

During the period from mid-December 1996 to early January 
1997, in May 1997, and once again during the months of June 
and July 1998, the veteran was hospitalized at VA medical 
facilities for chronic severe PTSD, with accompanying 
depression and anxiety.

VA outpatient treatment records covering the period from May 
1994 to August 1999 show treatment during that time for the 
veteran's psychiatric problems, and for various other medical 
problems.  Outpatient entries dated in May and November 1994, 
and in July 1995, were significant for diagnoses of rule out 
PTSD.

In July 1999, the veteran was hospitalized at a VA medical 
facility for PTSD with an exacerbation of symptoms.

In a rating decision of November 1999, the RO granted a 100 
percent schedular evaluation for PTSD, effective from 
February 22, 1996.

In a decision of July 2002, the Board granted service 
connection for a chronic neurologic disorder of the left 
lower extremity.  The Board additionally granted a separate 
10 percent evaluation for scars as the residual of a gunshot 
wound to the left calf, and an additional separate 10 percent 
evaluation for scars as the residual of a gunshot wound to 
the left thigh.

In a rating decision of August 2002, the RO effectuated the 
Board's July 2002 decision, assigning a 10 percent evaluation 
for decreased sensation of the posterior left thigh and calf 
effective from January 12, 1990, as well as a 10 percent 
evaluation for scars as the residuals of a gunshot wound to 
the left calf effective from May 5, 1997, and a 10 percent 
evaluation for scars as the residuals of a gunshot wound to 
the left thigh, effective from April 2, 2001.

Analysis

The veteran in this case seeks the award of a total 
disability rating for compensation purposes based on 
individual unemployability for the period prior to February 
22, 1996.  In pertinent part, it is argued that, prior to 
February 22, 1996, the veteran's service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, were sufficient to preclude his 
participation in all forms of substantially gainful 
employment.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  A 
total disability rating for compensation purposes may also be 
assigned when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§s§ 3.340, 4.16 (2002).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2002).

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter...a claim for 
increased compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
38 U.S.C.A. § 5110(b)(2) "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
is ascertainable that an increase in disability has occurred, 
if the application is received within one year from such 
date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2).  In more simple terms, when considering a 
claim for an increased rating, or, as in this case, for a 
total disability rating based on unemployability, the date of 
award of benefits will most often be the date of claim or 
date entitlement arose, whichever is later.

In the present case, the veteran's claim for a total 
disability rating based on individual unemployability was 
received on March 19, 1990.  However, "entitlement arose" no 
earlier than February 22, 1996, the effective date of an 
award of service connection and 100 percent schedular 
evaluation for PTSD.  While prior to that time, the veteran 
experienced some impairment as a result of the service-
connected residuals of gunshot wounds to his left thigh and 
calf, and the fracture of the fifth finger of his left hand, 
the combined evaluation for those disabilities was no more 
than 20 percent.  Even with the subsequent addition of a 10 
percent evaluation for decreased sensation of the posterior 
left thigh and calf, the combined evaluation in effect for 
the veteran's various service-connected disabilities for the 
period in question was no more than 30 percent. 

The Board notes that, on VA general medical examination in 
March 1990, there were noted not only the service-connected 
residuals of a gunshot wound to the left leg, consisting of 
residual pain and paresthesia, but also nonservice-connected 
low back pain, hypertension, obesity, tobacco abuse, and 
hemorrhoids.  Moreover, during the course of VA outpatient 
treatment in January 1994, the veteran was described as 
suffering from a number of disabilities, including 
hypertension, irritable bowel syndrome, insomnia, alcohol 
dependence, hepatitis B, smoking, and obesity, none of which 
were at that time, or are currently, service connected.  
While in 1994 and 1995, the veteran received diagnoses of 
"rule out" PTSD, not until February 22, 1996, during a period 
of VA hospitalization, did the veteran receive the confirmed 
diagnosis of PTSD which eventually led to the assignment of a 
100 percent schedular evaluation.  Clearly, prior to February 
22, 1996, the veteran did not meet the schedular requirements 
for the award of a total disability rating based upon 
individual unemployability.  Nor has it been demonstrated 
that, prior to that date, the veteran's service-connected 
disabilities, in and of themselves, when taken in conjunction 
with his education and occupational experience, were 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  Under such circumstances, 
prior to February 22, 1996 there was no basis for the award 
of a total disability rating based upon individual 
unemployability, and the claim must be denied.


ORDER

Entitlement to an award of a total disability rating based 
upon individual unemployability due to service-connected 
disabilities for the period prior to February 22, 1996 is 
denied.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

